     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 1 of 11 Page ID #:14




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   TAQUAN GULLETT,                       )   Case No. 2:21-cv-05720-JAK-JDE
                                           )
12                                         )
                        Petitioner,        )   ORDER TO SHOW CAUSE WHY
13                                         )
                   v.                      )   THE PETITION SHOULD NOT BE
14                                         )   DISMISSED
     LUCY SALAS, et al.,                   )
                                           )
15                      Respondents.       )
                                           )
16                                         )
17
                                               I.
18
                                      INTRODUCTION
19
           On July 13, 2021, Petitioner Taquan Gullett (“Petitioner”), a federal
20
     prisoner proceeding pro se, filed a Petition for Writ of Habeas Corpus under 28
21
     U.S.C. § 2241, seeking to challenge the denial of his request for a transfer to
22
     Florida. Dkt. 1 (“Petition” or “Pet.”).
23
           Petitioner was convicted in 2016 following a jury trial in the United
24
     States District Court for the Central District of California of two counts of
25
     making a false, fictitious, or fraudulent claim against the United States in
26
     violation of 18 U.S.C. § 287 and two counts of attempting to file a false lien or
27
     encumbrance against government employees and officials in violation of 18
28
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 2 of 11 Page ID #:15




 1   U.S.C. § 1521. United States v. Gullett, Case No. 2:14-cr-00725-CAS (C.D.
 2   Cal.). Dkt. 150.1 On March 15, 2017, Petitioner was sentenced to seventy-
 3   seven months of incarceration. Id., Dkt. 187.
 4         Petitioner is currently incarcerated at the Vinewood Residential Reentry
 5   Center (“Vinewood”) in Los Angeles, California, but seeks “transfer to
 6   Florida.” Pet. at 1, 7 (CM/ECF pagination). Petitioner asserts a single ground
 7   for relief in his Petition, arguing that his transfer to Florida, where he has
 8   family support and community ties, has been “unlawfully denied for wholly
 9   arbitrary and capricious reasons.” Id. at 6.
10         A habeas petition brought under 28 U.S.C. § 2241 is subject to the same
11   screening requirements that apply to habeas petitions brought under 28 U.S.C.
12   § 2254. See Rules Governing Section 2254 Cases in the United States District
13   Courts (“Habeas Rules”), Habeas Rule 1(b) (providing that district courts may
14   apply the Habeas Rules to habeas petitions that are not brought under 28
15   U.S.C. § 2254). Accordingly, a district court “must promptly examine” the
16   petition and, “[i]f it plainly appears from the petition . . . that the petitioner is
17   not entitled to relief,” the “judge must dismiss the petition.” Habeas Rule 4;
18   Mayle v. Felix, 545 U.S. 644, 656 (2005).
19         Pursuant to Rule 4 of the Habeas Rules, the Court has conducted a
20   preliminary review of the Petition and finds it is subject to dismissal for the
21   reasons explained below.
22   ///
23   ///
24
25
     1
       Pursuant to Fed. R. Evid. 201, the Court takes judicial notice of relevant federal
     records available electronically. See United States v. Raygoza-Garcia, 902 F.3d 994,
26   1001 (9th Cir. 2018) (“A court may take judicial notice of undisputed matters of
     public record, which may include court records available through [the Public Access
27
     to Court Electronic Records].”); Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002)
28   (taking judicial notice of opinion and briefs filed in another proceeding).

                                                2
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 3 of 11 Page ID #:16




 1                                           II.
 2                                    DISCUSSION
 3   A.    Petitioner Has Not Exhausted His Administrative Remedies
 4         “As a prudential matter, courts require that habeas petitioners exhaust
 5   all available judicial and administrative remedies before seeking relief under
 6   [28 U.S.C.] § 2241.” Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012).
 7   Exhaustion aids “judicial review by allowing the appropriate development of a
 8   factual record in an expert forum; conserve[s] the court’s time because of the
 9   possibility that the relief applied for may be granted at the administrative level;
10   and allow[s] the administrative agency an opportunity to correct errors in the
11   course of administrative proceedings.” Ruviwat v. Smith, 701 F.2d 844, 845
12   (9th Cir. 1983) (per curiam). As the requirement is not a “jurisdictional
13   prerequisite,” courts have discretion to waive the requirement in Section 2241
14   cases. Ward, 678 F.3d at 1045 (citation omitted); Laing v. Ashcroft, 370 F.3d
15   994, 998 (9th Cir. 2004). Courts may waive the exhaustion requirement where
16   administrative remedies are inadequate or not efficacious, pursuit would be
17   futile, irreparable injury will result, or the administrative proceedings would be
18   void. See Ward, 678 F.3d at 1045; Laing, 370 F.3d at 1000.
19         Here, it appears from the face of the Petition that Petitioner has failed to
20   exhaust his administrative remedies because he is currently in the process of
21   pursuing relief through the Federal Bureau of Prisons (“BOP”) administrative
22   remedy program. In response to the question on the form habeas petition
23   asking whether he appealed the decision, filed a grievance, or sought an
24   administrative remedy with respect to the decision being challenged, Petitioner
25   responded, “Yes,” explaining that his “first appeal” to the BOP was filed on
26   July 9, 2021, and remains “pending.” Pet. at 2-3. Petitioner does not provide
27   any explanation as to why the exhaustion requirement should be waived in this
28   case. As such, the Petition is subject to dismissal as unexhausted.
                                              3
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 4 of 11 Page ID #:17




 1   B.    The Court Lacks Jurisdiction Over Petitioner’s Individualized
 2         Request for a Transfer
 3         Petitioner contends that his request for transfer was “unlawfully denied
 4   for wholly arbitrary and capricious reasons” in violation of 5 U.S.C.
 5   § 706(2)(A)-(F). Pet. at 2, 6. The Court lacks jurisdiction to consider
 6   Petitioner’s individual challenge to the BOP’s placement decision.
 7         Title 18, United States Code, Sections 3621 and 3624 govern the BOP’s
 8   authority to place inmates in residential reentry centers. Sacora v. Thomas, 628
 9   F.3d 1059, 1061-62 (9th Cir. 2010). Section 3621 governs the BOP’s authority
10   to designate a prisoner’s placement generally and Section 3624 governs the
11   designation of prisoners to residential reentry centers for the final months of
12   their sentences to help afford prisoners a reasonable opportunity to adjust to
13   and prepare for the reentry into the community. Id. at 1062.
14         Federal courts, however, lack jurisdiction over challenges to the BOP’s
15   individualized placement determinations. First, Section 3621(b) expressly
16   precludes jurisdiction over the BOP’s denial of an individual’s request for
17   transfer under this section: “Notwithstanding any other provision of law, a
18   designation of a place of imprisonment under this subsection is not reviewable
19   by any court.” 18 U.S.C. § 3621(b); see also Ahmad v. Jacquez, -- F. App’x --,
20   2021 WL 2769046, at *2 (9th Cir. 2021) (court lacked jurisdiction under
21   Section 3621(b) to consider the petitioner’s individual challenge to the BOP’s
22   transfer decision). Second, under 18 U.S.C. § 3625, Congress explicitly
23   precluded judicial review of any “determination, decision, or order” made by
24   the BOP pursuant to 18 U.S.C. §§ 3621-3624 from the provisions of the
25   Administrative Procedure Act. Reeb v. Thomas, 636 F.3d 1224, 1226-27 (9th
26   Cir. 2011); 18 U.S.C. § 3625 (“The provisions of section 554 and 555 and 701
27   through 706 of title 4, United States Code, do not apply to the making of any
28   determination, decision, or order under this subchapter.”). As such, the Court
                                             4
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 5 of 11 Page ID #:18




 1   lacks jurisdiction to review Petitioner’s claim challenging the BOP’s
 2   individualized determination denying his request for transfer. See Ahmad,
 3   2021 WL 2769046, at *2; Reeb, 636 F.3d at 1227-28 (“To find that prisoners
 4   can bring habeas petitions under 28 U.S.C. § 2241 to challenge the BOP’s
 5   discretionary determinations made pursuant to 18 U.S.C. § 3621 would be
 6   inconsistent with the language of 18 U.S.C. § 3625.”); Brown v. Ives, 543 F.
 7   App’x 636, 637 (9th Cir. 2013) (district court properly concluded that it lacked
 8   jurisdiction to consider BOP’s individualized determination concerning
 9   placement); Thompson v. Ives, 2015 WL 413765, at *3 (C.D. Cal. Jan. 30,
10   2015) (court lacked jurisdiction to consider petitioner’s challenge to BOP’s
11   particularized decision regarding his residential reentry center placement);
12   Wilson v. Fed. Bureau of Prisons, 2013 WL 1389964, at *2 (C.D. Cal. Mar.
13   28, 2013) (court lacked jurisdiction to review individualized decision denying
14   transfer to a residential reentry center).
15   C.    Petitioner’s Claim is Not Cognizable on Federal Habeas Review
16         Federal judicial review remains available “for allegations that BOP
17   action is contrary to established federal law, violates the United States
18   Constitution, or exceeds its statutory authority.” Reeb, 636 F.3d at 1228
19   (internal footnote omitted). Here, Petitioner appears to only claim the BOP
20   erred in his particular case. Even if the Court had jurisdiction to review
21   Petitioner’s claim, however, it appears Petitioner’s claim must be pursued, if at
22   all, through a civil rights action.
23         “Federal law opens two main avenues to relief on complaints related to
24   imprisonment”—a petition for habeas corpus and a civil rights complaint.
25   Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). Relief in the form
26   of a writ of habeas corpus may be granted to a person in custody under the
27   authority of the United States if the petitioner can show that he is “in custody
28   in violation of the Constitution or laws or treaties of the United States.” 28
                                                  5
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 6 of 11 Page ID #:19




 1   U.S.C. § 2241(c)(1), (3). In general, habeas proceedings provide a forum in
 2   which to challenge the “legality or duration” of a prisoner’s confinement.
 3   Crawford v. Bell, 599 F.2d 890, 891 (9th Cir. 1979) (as amended); see also
 4   Nettles v. Grounds, 830 F.3d 922, 927, 934 (9th Cir. 2016) (en banc) (habeas is
 5   “the exclusive vehicle” for claims that fall within “the core of habeas corpus,”
 6   that is, claims challenging “the fact or duration of the conviction or sentence”).
 7   By contrast, a civil rights action is the “proper remedy” for a petitioner
 8   asserting “a constitutional challenge to the conditions of his prison life, but not
 9   to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499
10   (1973); Nelson v. Campbell, 541 U.S. 637, 643 (2004) (“[C]onstitutional claims
11   that merely challenge the conditions of a prisoner’s confinement, whether the
12   inmate seeks monetary or injunctive relief, fall outside of [the] core” of habeas
13   corpus and instead, should be brought as a civil rights action “in the first
14   instance”); Greenhill v. Lappin, 376 F. App’x 757, 757-58 (9th Cir. 2010)
15   (appropriate remedy for claim related to the conditions of confinement lies in a
16   civil rights action under Bivens v. Six Unknown Named Agents of Fed. Bureau
17   of Narcotics, 403 U.S. 388 (1971)).
18         Here, Petitioner requests that the Court “grant transfer to Florida.” Pet.
19   at 7. Although the specific nature of that request is unclear, he appears to be
20   challenging the location where he is serving his sentence, either for his
21   residential reentry center or supervised release.
22         The Ninth Circuit has stated that “petitions that challenge the manner,
23   location, or conditions of a sentence’s execution must be brought pursuant to
24   § 2241 in the custodial court.” Hernandez v. Campbell, 204 F.3d 861, 864 (9th
25   Cir. 2000) (per curiam). Habeas corpus jurisdiction exists under Section 2241
26   where the petitioner claims he has been “subjected to greater restrictions of his
27   liberty, such as disciplinary segregation, without due process of law.” Fiorito v.
28   Entzel, 829 F. App’x 192, 193 (9th Cir. 2020) (quoting Bostic v. Carlson, 884

                                              6
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 7 of 11 Page ID #:20




 1   F.2d 1267, 1269 (9th Cir. 1989), overruled on other grounds by Nettles, 830
 2   F.3d at 931).
 3         While the Ninth Circuit has not squarely determined whether habeas
 4   corpus jurisdiction extends to straightforward transfer requests, the Ninth
 5   Circuit recently affirmed the dismissal of a Section 2241 habeas petition for
 6   lack of jurisdiction where the petitioner challenged a disciplinary finding that
 7   resulted in his transfer to a higher security prison. In Fiorito, 829 F. App’x at
 8   193, the petitioner alleged that prison officials violated his due process and
 9   First Amendment rights by issuing a false incident report, finding him guilty at
10   a disciplinary hearing without allowing him the opportunity to present
11   witnesses and evidence, and raising his custody score, which resulted in his
12   transfer to a higher security prison, where he was allegedly subjected to assault,
13   extortion, solitary confinement, and other harms. The Ninth Circuit found the
14   petitioner’s claim did not qualify for habeas jurisdiction because (1) he could
15   not show that his transfer from a low security to medium security prison
16   subjected him to “greater restrictions of his liberty,” rising to the level of
17   disciplinary segregation; (2) he did not demonstrate that the disciplinary
18   hearing directly resulted in his transfer to a higher security prison or that
19   expungement of his disciplinary record would lead to his release to a lower
20   security prison; and (3) he did not show the expungement of his disciplinary
21   finding will accelerate his eligibility for parole. Id. at 194. The Ninth Circuit
22   agreed with the district court that the proper vehicle for the petitioner’s claim
23   was a civil rights action. Id.
24         The Ninth Circuit also recently considered a challenge similar to the one
25   being asserted here. In Ahmad, 2021 WL 2769046, at *1, the Ninth Circuit
26   affirmed the dismissal of a Section 2241 petition where the petitioner
27   challenged the BOP’s denial of his request to be transferred to a prison closer
28   to his family pursuant to 18 U.S.C. § 3621(b). After first concluding that it

                                               7
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 8 of 11 Page ID #:21




 1   lacked jurisdiction to consider the petitioner’s individual challenge to the
 2   BOP’s transfer decision, the Ninth Circuit found that the petitioner failed to
 3   exhaust his administrative remedies as to a broader challenge that the BOP
 4   exceeded its statutory authority in failing to amend a BOP program statement.
 5   Id. at *2. In a concurring opinion, District Judge Silver, sitting by designation,
 6   found that Petitioner’s claim seeking transfer between BOP locations is not
 7   cognizable on habeas review. Id. at *4 (Silver, J., concurring). In her
 8   concurrence, District Judge Silver rejected the petitioner’s assertion that he was
 9   seeking relief connected to the “location” of his confinement and therefore,
10   could properly proceed under Section 2241. District Judge Silver explained
11   that most Ninth Circuit decisions involving Section 2241 petitions “present
12   situations where there was a possibility the prisoner would be released from
13   custody earlier” or where the petitioner is seeking relief from “greater
14   restrictions of his liberty, such as disciplinary segregation,” and noted that the
15   petitioner had cited no Ninth Circuit authority allowing a Section 2241
16   petition to proceed when the petitioner was “seeking a straightforward transfer
17   between BOP locations.” Id. at *4. As such, the district judge found that the
18   type of relief being sought could not be obtained through habeas. Id.
19         District courts within the Ninth Circuit have similarly concluded that
20   straightforward transfer requests are not cognizable on federal habeas review.
21   See Izac v. Unknown Warden, 2014 WL 1794452, at *1 (C.D. Cal. May 6,
22   2014) (challenge to prison transfer could not be brought under Section 2241);
23   Nostratis v. Surgue, 2009 WL 462732, at *1 (E.D. Cal. Feb. 23, 2009) (finding
24   claim that the petitioner should be transferred to another facility involved the
25   conditions of confinement and therefore, the claim was not cognizable);
26   Burnette v. Smith, 2009 WL 667199, at *1 (E.D. Cal. Mar. 13, 2009) (same);
27   Wilson v. Wrighley, 2007 WL 1378024, at *2 (E.D. Cal. May 10, 2007)
28   (request to be transferred to a different institution was not cognizable via

                                              8
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 9 of 11 Page ID #:22




 1   Section 2241), findings and recommendations adopted as modified by 2007
 2   WL 2900216 (E.D. Cal. Oct. 4, 2007); Blow v. Bureau of Prisons, 2007 WL
 3   2403561, at *1 (E.D. Cal. Aug. 20, 2007) (request for transfer to a privately
 4   managed prison outside the BOP and within the state system involved the
 5   conditions of confinement and must be pursued via a civil rights complaint),
 6   findings and recommendation adopted by 2007 WL 2902922 (E.D. Cal. Oct.
 7   3, 2007); Christian v. Deboo, 2007 WL 470587, at *1 (E.D. Cal. Feb. 9, 2007)
 8   (request for transfer to another prison not properly brought under Section
 9   2241), findings and recommendations adopted by, 2007 WL 1239000 (E.D.
10   Cal. Apr. 27, 2007). As the Seventh Circuit has explained, “habeas corpus
11   cannot be used to challenge a transfer between prisons . . . unless the custody
12   in which the transferred prisoner will find himself when transferred is so much
13   more restrictive than his former custody that the transfer can fairly be said to
14   have brought about . . . ‘a quantum change in the level of custody.’” Pischke v.
15   Litscher, 178 F.3d 497, 499 (7th Cir. 1999) (citations omitted).
16         The Court finds persuasive those cases that have concluded that
17   straightforward transfer requests are not cognizable on federal habeas review.
18   Like other prisoners who have raised similar challenges, Petitioner does not
19   challenge his conviction or sentence. Rather, he requests his transfer to
20   Florida, where his “house and car” are located and where he “has substantial
21   family support and community ties.” Pet. at 6. He maintains that the denial of
22   his transfer request “is preventing and/or significantly impairing [his] ability to
23   find gainful employment, take control of finances, get support, take care of
24   physical and mental health, build skills, rebuild relationships and contacts,
25   maintain stable housing, use car for transportation, obtain health insurance,
26   connect with assistance programs and community organizations, recertify and
27   continue professional education,” thereby rendering his
28   “imprisonment/furlough more burdensome than the law allows and/or

                                              9
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 10 of 11 Page ID #:23




 1    curtailing Petitioner’s liberty to a greater extent than the law permits in
 2    comparison to other similarly situated furloughees.” Id.
 3          However, an inmate has “no constitutional right to be transferred from
 4    one facility to another, to avoid such a transfer, to rehabilitation or to
 5    unfettered visitation.” Reed v. U.S. Bureau of Prisons, 2011 WL 5834745, at
 6    *4 n.4 (C.D. Cal. Oct. 21, 2011), report and recommendation accepted by 2011
 7    WL 5834737 (C.D. Cal. Nov. 17, 2011); Meachum v. Fano, 427 U.S. 215,
 8    224-25 (1976) (explaining that the Constitution does not “guarantee that the
 9    convicted prisoner will be placed in any particular prison”). Petitioner provides
10    no explanation why he cannot seek employment, medical care, housing,
11    transportation, or any of the other specified programs or opportunities while
12    housed at Vinewood. Petitioner has not shown that his transfer to Vinewood
13    subjects him to “greater restrictions of his liberty” rising to the level of
14    disciplinary segregation, such that he qualifies for habeas relief. See Meachum,
15    427 U.S. at 224-25 (no liberty interest protected by the Due Process Clause is
16    implicated in a prison’s transfer decisions); Fiorito, 829 F. App’x at 194. Based
17    on the allegations in the Petition, it appears Petitioner challenges the
18    conditions of confinement and therefore, his claim is properly the subject of a
19    civil rights complaint, not a Section 2241 habeas petition.2
20    D.    Petitioner Did Not Pay the Filing Fee
21          Finally, Petitioner did not pay the $5 filing fee for a federal habeas
22    petition (see 28 U.S.C. § 1914(a)) and did not alternatively file a completed
23    application to proceed without prepayment of the filing fee (“IFP
24
25    2
        While a district court may convert a non-cognizable habeas petition into a civil
26    rights complaint after notifying the prisoner and obtaining his informed consent,
      Nettles, 830 F.3d at 935-36, conversion is not warranted here for a number of
27
      reasons, including Petitioner’s failure to exhaust his administrative remedies and the
28    Court’s lack of jurisdiction over the BOP’s individual placement decision.

                                                10
     Case 2:21-cv-05720-JAK-JDE Document 3 Filed 07/27/21 Page 11 of 11 Page ID #:24




 1    Application”) as required by 28 U.S.C. § 1915. The Clerk is directed to send
 2    Petitioner a form IFP Application by a person in custody, which Petitioner is
 3    required to prepare in full, and obtain any necessary information and
 4    certification from staff at the facility where he is incarcerated if he wishes to
 5    proceed without prepayment of the filing fee.
 6                                            III.
 7                                     CONCLUSION
 8          For the foregoing reasons, the Petition is subject to dismissal. Petitioner
 9    is therefore ORDERED TO SHOW CAUSE why this action should not be
10    dismissed without prejudice by filing a written response by no later than thirty
11    (30) days from the date of this Order which sets forth any valid legal and/or
12    factual reasons why the Petition should not be dismissed.
13          If, after review of this Order, Petitioner should decide not to further
14    pursue this action at this time, Petitioner may voluntarily dismiss the action by
15    signing and returning the attached Notice of Dismissal under Federal Rule of
16    Civil Procedure 41(a).
17          Petitioner is cautioned that the failure to timely respond to this Order
18    will result in this action being dismissed for the reasons explained above, for
19    failure to prosecute, and for failure to comply with a Court order. See Fed. R.
20    Civ. P. 41(b).
21
22    Dated: July 27, 2021
23
24                                                   ______________________________
25                                                   JOHN D. EARLY
                                                     United States Magistrate Judge
26
27
28
                                               11
